Citation Nr: 1513373	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-27 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral lower extremities.

2.  Entitlement to service connection for diabetes mellitus, Type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for congestive heart failure, to include as secondary to hypertension.


REPRESENTATION

Veteran  represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was scheduled for a Board hearing in January 2015, however the Veteran withdrew his hearing request in a signed statement dated December 18, 2014.


FINDINGS OF FACT

1.  The probative evidence of record fails to suggest that a disorder of the bilateral lower extremities is etiologically-related to the Veteran's period of active service, or that arthritis was diagnosed in any joint within one year following the Veteran's separation from active service.

2.  A current diagnosis of diabetes is not of record.

3.  The probative evidence of record fails to indicate that hypertension is etiologically-related to the Veteran's period of active service, or that this condition was diagnosed within one year following the Veteran's separation from active service.

4.  The probative evidence of record fails to indicate that congestive heart failure is etiologically-related to the Veteran's period of active service, or to his diagnosis of hypertension, or that this condition was diagnosed within one year following the Veteran's separation from active service.



CONCLUSIONS OF LAW

1.  Arthritis of the bilateral lower extremities was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  Congestive heart failure was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein, nor is congestive heart failure causally-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he canceled his hearing. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Of note, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Board finds that VA examinations are not necessary to determine whether the Veteran's claimed disorders are related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
  
Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for a diagnosis of any claimed disorder, and the record is silent for a post-service diagnosis of diabetes.  Further, the record does not contain competent, medical evidence even suggesting a link between any claimed disorder and the Veteran's military service.  The Board acknowledges that the Veteran was seen on one occasion in service for a left knee injury, and he is currently diagnosed with degenerative joint disease in the knee.  However, the arthritis was not shown for decades after service and there has been no competent suggestion that the arthritis is the result of any in service injury.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for these issues.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran asserts that as a result of either his military service, or a service connected disabilities, he has arthritis of the bilateral knees and feet, as well as diabetes, hypertension, and congestive heart failure.

The U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, diabetes, and cardiovascular-renal disease, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the Veteran's period of active duty, and as noted above, a March 1971 service treatment record indicates treatment on a single occasion for a left knee injury (unspecified).  However, no knee disability was actually diagnosed, and the Veteran served several years thereafter without seeking any additional knee treatment.  Service treatment records also do not demonstrate a diagnosis of a chronic disorder for either lower extremity, diabetes, hypertension, or congestive heart failure.  On separation in November 1972, the Veteran's lower extremities were found to be normal and no medical defects were noted with regard to either the feet or knees.  Diabetes was not indicated.  The Veteran's heart was normal, and his blood pressure reading was 110/70.  

At the time of an August 1976 enlistment examination for the U.S. Army Reserves, the Veteran's lower extremities were again found to be normal, diabetes was not diagnosed, and the Veteran himself specifically denied swollen or painful joints, cramps in the legs, arthritis, bone or joint deformity, trick or locked knee, and foot trouble on a medical history survey completed in conjunction with the physical.  The Veteran's blood pressure readings were 170/124 and 162/108, and he was diagnosed with hypertension.  Aside from elevated blood pressure readings, his heart was normal.  However, this diagnosis of hypertension was rendered more than three years after separation from active duty.

Post-service, VA outpatient records were reviewed, however there is no indication of diagnosis and/or treatment for diabetes.  In May 2008, it was noted that a diabetes diagnosis was not confirmed, and that a prior entry of such diagnosis in the record was not correct (March 2007).  Diabetes was noted as a health risk in November 2008, but a diagnosis thereof was not provided.  

While VA outpatient records indicate a diagnosis of degenerative joint disease of the bilateral knees in October 2005, there was no significant or acute radiographic abnormality found.  Further, this diagnosis was not linked to a single incident of "left knee injury" during the Veteran's period of active service.  Moreover, no medical professional has even suggested any association.  Moreover, such diagnosis was not rendered within one year of active service.  In fact, this diagnosis was provided more than 35 years after separation.  

Although VA records reflect treatment for hypertension and congestive heart failure, there is no medical evidence currently of record even suggesting a link between either disorder and the Veteran's period of active service.  Further, there is no indication that either disorder was diagnosed within one year following separation.  In his claim, the Veteran stated that he had been diagnosed with hypertension in 1976 and with congestive heart failure in 2005.

Insofar as the Veteran is asserting that he carries current diagnoses of arthritis, diabetes, hypertension, and congestive heart failure which were incurred during service (or related to a service-connected disability), laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, it is noted that the Veteran reported with a left knee injury in service, however he has not demonstrated the medical competence to make a correlation between that occurrence and any current disorder.  There is no medical opinion of record linking any current knee or foot disorder, diabetes, hypertension, or congestive heart failure to his military career, and the service and post-service medical records tend to provide evidence against these claims.  Importantly, and as noted above, neither arthritis of the bilateral lower extremities nor diabetes has been diagnosed by any VA or private provider of record.  As to the Veteran's secondary claim, the Board points out that the Veteran is not service connected for any disability.

It is noted that while the Veteran apparently believes that the conditions on appeal were the result of service, by virtue of filing a claim for service connection, the fact remains that he has not provided any real statements as to why he is of such a belief.  That is, he has not addressed any continuity of symptomatology, and he has not articulated any reason for why service connection should be granted for any of the issues on appeal.

In sum, the most probative evidence of record does not establish that the Veteran carries a current diagnosis of diabetes mellitus, and there is no medical evidence to show that a currently-diagnosed lower extremity disorder, to include degenerative arthritis, was the result of an in-service injury, or is otherwise related to the Veteran's period of active duty.  Of note, in his claim the Veteran only stated that he had borderline diabetes mellitus, which is not considered to be a disability for VA purposes.  While there was some suggestion that the Veteran might have diabetes mellitus, in a May 2008 treatment record, a VA doctor clarified that the Veteran did not in fact have diabetes mellitus.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of current disability , the Veteran lacks the evidence necessary to substantiate these claims for service connection. 

Regarding hypertension and congestive heart failure, while diagnoses for these disorders are noted, there is no medical evidence of record to show that either disorder is related to the Veteran's period of active service, that either disorder is etiologically-related to a service-connected disability, or that either disorder was diagnosed within one year of the Veteran's separation from active duty.  In fact, along with degenerative joint disease, congestive heart failure was diagnosed decades after separation from active duty.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's claims are denied.


ORDER

Service connection for arthritis of the bilateral lower extremities is denied.

Service connection for diabetes mellitus, Type II, is denied.

Service connection for hypertension is denied.

Service connection for congestive heart failure, to include as secondary to hypertension, is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


